Citation Nr: 0027945	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-19 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The appellant had active naval service from November 1955 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the VA Phoenix Regional Office (RO) August 1998 
determination denying entitlement to nonservice-connected 
disability pension benefits.


FINDING OF FACT

The appellant's only active service was with the U.S. Navy 
from November 1955 to November 1957. 


CONCLUSION OF LAW

The requirements for eligibility for entitlement to VA 
nonservice-connected disability pension benefits have not 
been met.  38 U.S.C.A. §§ 101, 1521(a) (West 1991); 38 C.F.R. 
§§ 3.2, 3.3(a)(3)(i) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's most recent claim for VA nonservice-connected 
disability pension benefits was received in July 1998.  It 
was denied previously by the RO in 1994 and 1997 for the 
reason that his only active service was during peacetime.  

Pertinent evidence of record consists of the appellant's DD 
Form 214, revealing his 2 years and 19 days of active duty 
with the U.S. Navy from November 1955 to November 1957 
constitute his entire period of active service.  On 
expiration of his two-year call to active duty, he was 
returned to inactive reserve status; he was discharged 
therefrom in November 1961 without having been activated 
again during that period.  No other active service has been 
claimed by the appellant or reported by the service 
department.

The law authorizes the payment of VA disability pension 
benefits to a veteran of a period of war who meets the 
requisite service requirements, and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a).  A veteran meets the service requirements if he 
served in the active military, naval, or air service for 90 
days or more during a period of war.  38 U.S.C.A. § 1521(j).

The record reflects that the appellant did not have active 
service during the period of war during the Korean Conflict 
under 38 C.F.R. § 3.2(e) (that era extends from June 27, 1950 
through January 31, 1955), or during the Vietnam era under 
38 C.F.R. § 3.2(f) (that era extends from August 4, 1964 
through May 7, 1975).  Under 38 C.F.R. § 3.3(a)(3)(i), a 
veteran is entitled to improved pension on account of 
nonservice-connected disability, if he served in the active 
military, naval, or air service for 90 days or more during a 
period of war (including the Korean Conflict and Vietnam 
era).

The appellant argues that he is being "discriminated" 
against as he followed orders and performed inactive Naval 
Reserve service until November 1961, and was ready, willing 
and able to report for active duty and fight a war, "should 
there had been a war and [he] would have gladly served."  
However, neither his actual service, as noted above, nor his 
actual intentions to serve during wartime, if required, 
provide him basic eligibility for an award of VA nonservice-
connected disability pension benefits.  38 U.S.C.A. 
§ 1521(a), (j); 38 C.F.R. § 3.3(a)(3)(i).  

Based on the foregoing, the Board finds that the legal 
requirements providing basic eligibility for nonservice-
connected disability pension benefits are not satisfied in 
this case as the appellant has not established that he has 
the requisite active service during a period of war.  Thus, 
his claim fails as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board notes that an award of nonservice-connected 
disability pension benefits under 38 C.F.R. § 3.3(a)(3)(i) is 
warranted following a recent amendment to the law extending 
the dates for the Vietnam era, namely, the Veterans' Benefits 
Improvements Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 
(Oct. 9, 1996).  This law, however, now codified at 
38 U.S.C.A. § 101(29)(A), defines the term "Vietnam era" as 
the period, beginning on February 28, 1961 and ending on May 
7, 1975, "in the case of a veteran who served in the 
Republic of Vietnam during that period." The term "Vietnam 
Era" means the period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases.  38 U.S.C.A. 
§ 101(29)(B).  (Emphasis supplied.)  This recent amendment to 
the applicable law avails the appellant nothing as his active 
service ended in November 1957.  

Moreover, the Board sees no merit in the appellant's argument 
that he was discriminated against by not being able to go to 
war on behalf of his country.  Such argument is irrelevant 
here (not to mention ridiculous) as the intent of the 
Congress was clearly to discriminate in favor of all 
veteran's of wartime service by providing them basic 
eligibility to VA nonservice-connected pension, based on 90 
days or more of actual service "during a period of war."  
Such a rational standard for those individuals who may be 
called to endure the considerable dangers and rigors of war 
is quite obvious to the undersigned.  



	(CONTINUED ON NEXT PAGE)




ORDER

Basic eligibility for VA disability pension benefits is 
denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


